Citation Nr: 0836403	
Decision Date: 10/23/08    Archive Date: 10/31/08

DOCKET NO.  05-35 580A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to restoration of competency to handle 
disbursement of VA funds.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from October 1973 to October 
1976.

This appeal to the Board of Veterans; Appeals (the Board) is 
from actions taken by the above Department of Veterans 
Affairs (VA) Regional Office (RO).



FINDINGS OF FACT

1.  Service connection is in effect for schizoaffective 
disorder which has been schedularly rated as 100 percent 
disabling since January 18, 2003; the veteran has been rated 
as incompetent for VA purposes since April 10, 2003.

2.  Evidence of record includes numerous medical opinions 
which support the finding that the veteran does not 
consistently possess the mental capacity to contract or to 
manage his own affairs, including the disbursement of VA 
funds without limitation.


CONCLUSION OF LAW

The veteran is not competent for VA purposes. 38 U.S.C.A. § 
501(a) (West 2002); 38 C.F.R. § 3.353 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.326(a) (2007).

However, in Sims v. Nicholson, 19 Vet. App. 453, 456 (2006), 
the United States Court of Appeals for Veterans Claims 
(Court) explicitly held that the notice and assistance 
provisions do not apply to competency determinations.  
Consequently, the Board is not required to address the RO's 
efforts to comply with those provisions with respect to the 
issue currently on appeal.

II.  Criteria

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders. Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

For VA purposes, a mentally incompetent person is one who, 
because of injury or disease, lacks the mental capacity to 
contract or to manage his affairs, including the disbursement 
of funds without limitation.  38 U.S.C.A. § 3.353(a).  There 
is a presumption in favor of competency.  Where reasonable 
doubt arises regarding a beneficiary's mental capacity to 
contract or to manage his affairs, including the disbursement 
of funds without limitation, such doubt will be resolved in 
favor of competency.  38 C.F.R. § 3.353(d); see also 38 
C.F.R. § 3.102.

Unless the medical evidence is clear, convincing and leaves 
no doubt as to the person's incompetency, the rating agency 
will not make a determination of incompetency without a 
definite expression regarding the question by the responsible 
medical authorities. 38 C.F.R. § 3.353(c).  Determinations as 
to incompetency should be based upon all evidence of record, 
and there should be a consistent relationship between the 
percentage of disability, facts relating to commitment or 
hospitalization, and the holding of incompetency.   


III.  Pertinent Factual Background and Analysis

The veteran claims competency status should be restored.  
Nevertheless, a careful review of all of the evidence of 
record leaves no doubt that the veteran is currently 
incapable of administering his VA benefits.  The veteran is 
currently in receipt of a 100 percent rating for his service-
connected schizoaffective disorder.  

In a VA For 21-4138, dated in April 2001, the veteran himself 
specifically requested the appointment of a fiduciary for VA 
benefits because "I am not capable of handling them 
myself".

Extensive clinical records are in the file including several 
large packets from Social Security Administration (SSA).  
These have all been reviewed in detail.  The veteran has been 
hospitalized for his psychiatric problems on myriad 
occasions.

He was technically employed at the time of the VA 
hospitalization in September 2002, although he had been 
placed on suspension and if he did not improve, he would be 
terminated.  He had been hearing voices and had continued 
difficulty with compulsive gambling.  He reported that he 
would go to the track before he went to work and then worked 
from 1530 to midnight.  He said he attended Alcoholics 
Anonymous (AA) on a regular basis.  He was then living with a 
roommate.  It was felt that he was able to handle his funds 
at that time; his GAF was assessed at 51.  Other VA mental 
health evaluations are of record, including one report of VA 
examination in October 2002 which suggested some 
deterioration.  

In December 2002, he was seen again with ongoing problems 
with gambling.  He had been living with his brother and the 
family met with him and his brother to discuss his having a 
fiduciary named for VA funds to help with the gambling 
problem.  On one notation in December 2002, he was said to 
owe a friend money and realized gambling was a problem.  
Another notation in December 2002 was that he was angry at 
family members regarding money owed; he reported that he 
would stay at a girlfriend's place and return to his job.  He 
said he was "fine" with the gambling.  The mental health 
staff recommended that he be appointed a fiduciary both for 
VA benefit and for his postal benefits as a way to limit his 
losses and manage his gambling.  At one time he said he was 
living with a girlfriend, and at another, he said he was to 
be living temporarily with his brother.

In January 2003, he was hospitalized after seeking same for 
hallucinations.  GAF was said to be 25.  He said he had a 10 
year history of problems with gambling;  that about a week 
after his hospitalization in December 2002, he had had a 
relapse with regard to the gambling, and went to the track 
and lost $1,000.  He had not followed through with getting a 
conservator for his VA funds and had not gone to the 
suggested anti-gambling program.  After a thorough 
examination, the psychiatric staff concluded that he was able 
to make his own decisions with regard to his treatment, but 
that there was a question as to whether he was competent to 
mange his funds due to his pathological gambling.  It was 
thus recommended that a conservator be appointed, and the 
veteran agreed to so pursue that avenue.  GAF at discharge 
was 45.

 Rating action in January 2003 increased the rating assigned 
for his service-connected schizophrenia from 50 to 100 
percent disabling from January 18, 2003; and proposed to find 
him to be incompetent, of which he was informed and did not 
respond.  The later was effectuated in a rating action in 
April 2003, effective April 10, 2003.

Since then there are various documents of record showing that 
he was unhappy with a given amount of money made available, 
and on occasion, for special reasons, additional funds were 
provided.

On VA hospitalization in December 2003, he said he was 
depressed; his GAF was felt to be 30.  He was noted to have a 
diagnosis of schizoaffective disorder and gambling addiction, 
presented after having lot $15,000 and stating that he felt 
depressed and suicidal.  While he had a fiduciary for his VA 
monies, he did not for his other money and when he ran out of 
retirement money, his fiduciary would not give him more and 
he became suicidal; after a week he said he felt better. 

Numerous subsequent VA evaluations and reports of 
hospitalization are of record.  His GAF was as low as 20 and 
as high as 45.  The diagnoses remained the same, and special 
findings were made that his Axis IV diagnosis related to 
chronic mental illness, social isolation, and financial 
problems secondary to his gambling.  He said he had been 
sober for several years and attended AA.  He was said to be 
unemployed and currently had a fiduciary for his VA benefits 
which should be continued.

Since then, numerous re-evaluations have been undertaken, and 
on several occasions, the veteran has been notably angry and 
unhappy with the amount of money that has been made available 
to him.  On occasion, this has been negotiated to some modest 
immediate benefit.  Nonetheless, when not in the hospital, he 
has a history of returning to his gambling habits including 
trips to Las Vegas and to the dog track, going through 
whatever funds were and are available including at least one 
special insurance check.  

Remarkably, and without exception, every single psychiatric 
expert who has opined on the subject from 2003 until 2008 has 
concluded that he was not competent to handle VA funds and 
the fiduciary needed to be continued for that purpose.

In reviewing the evidence of record it is clear that the 
veteran has a history of psychiatric illness, and worked for 
years at the Post Office, from whom he receives pension 
benefits  Historically, he has had two separate fiduciaries, 
one for his pension and the other for VA benefits.

The veteran  is now mentally incapable of working, but has 
continued to be involved in gambling although his abuse of 
alcohol is apparently under control with regular AA meetings.  
He carries a DSM diagnosis of pathological gambling. 

In light of the foregoing, the Board finds that the medical 
and associated evidence and opinion is virtually unanimous in 
favoring that the veteran is mentally incompetent for VA 
benefit purposes at this time.  The veteran alone has 
expressed his belief that that he is competent to handle his 
VA funds; however, as a layman, he simply is not qualified to 
render a probative opinion as to his mental competency, 
including his capacity to handle disbursement of his VA 
funds.  See, e.g., Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also 38 U.S.C.A. § 1153(a); 38 C.F.R. § 
3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 
2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. 
Cir. 2006), and Sanders v. Brown, 9 Vet. App. 525 (1996).

The matter of competency involves specific inquiry into 
whether the veteran lacks the mental capacity to contract or 
to manage his own affairs, including disbursement of funds 
without limitation.  As noted above, there is a presumption 
in favor of competency, which may only be overcome by clear 
and convincing evidence that leaves no doubt as to the 
person's incompetency.

In this case, other than his own protestations and his 
reference to attending various anti-gambling and anti-alcohol 
abuse programs, the veteran has provided no countervailing 
medical evidence to rebut the strong and compelling medical 
evidence in the claims file supporting a determination of 
incompetency.  Hence, the Board finds that the evidence of 
record clearly and convincingly leaves no doubt as to the 
veteran's incompetency.  The appeal is denied.


ORDER

Restoration of competency to handle disbursement of VA funds 
is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


